                                      Case 5:21-cv-01008-VKD Document 1 Filed 02/09/21 Page 1 of 7



                              1   DEAN A. PAPPAS (SBN 115140)
                                  GREGORY M. GENTILE (SBN 142424)
                              2   ROPERS MAJESKI PC
                                  1001 Marshall Street, Suite 500
                              3   Redwood City, CA 94063
                                  Telephone:    650.364.8200
                              4   Facsimile:    650.780.1701
                                  Email:        dean.pappas@ropers.com
                              5                 gregory.gentile@ropers.com

                              6   Attorneys for Plaintiff
                                  CLEAR BLUE INSURANCE COMPANY
                              7

                              8                                      UNITED STATES DISTRICT COURT
                              9                                 NORTHERN DISTRICT OF CALIFORNIA
A Professional Corporation




                             10
      Redwood City




                             11   CLEAR BLUE INSURANCE COMPANY,                            Case No.

                             12                         Plaintiff,                         COMPLAINT FOR DECLARATORY
                                                                                           RELIEF
                             13            v.

                             14   CHRISTINA BANAGO; RUSHMORE LOAN
                                  MANAGEMENT SERVICES LLC; and DOES
                             15   1 to 5, inclusive,

                             16                         Defendants.

                             17

                             18            Plaintiff, CLEAR BLUE INSURANCE COMPANY, alleges as follows:

                             19                                                   PARTIES

                             20            1.        Plaintiff Clear Blue Insurance Company (“Clear Blue” or “Plaintiff”) is, and at all

                             21   times herein mentioned was, an insurance company authorized to do, and doing, business in the

                             22   State of California.

                             23            2.        Clear Blue is a corporation organized under the laws of the State of North

                             24   Carolina. Clear Blue’s principal place of business is in Charlotte, North Carolina.

                             25            3.        Clear Blue is informed and believes, and thereon alleges, that Defendant Christina

                             26   Banago (“Banago”) is, and, at all times herein mentioned, was, an individual residing in San Jose,

                             27   Santa Clara County, California.

                             28            4.        Clear Blue is informed and believes, and thereon alleges, that Rushmore Loan

                                  4835-0530-4274.4
                                                                                     -1-
                                      Case 5:21-cv-01008-VKD Document 1 Filed 02/09/21 Page 2 of 7



                              1   Management Services, LLC as limited liability company organized in the State of Delaware with

                              2   its principle place of business in Irvine, Orange County, California.

                              3            5.        Plaintiff does not presently know the true names and capacities of the defendants

                              4   sued herein as Does 1 through 5, inclusive. Plaintiff will seek leave of court to amend this

                              5   compliant to allege said defendants’ true names and capacities as soon as plaintiffs ascertain

                              6   them.

                              7                                       JURISDICTION AND VENUE

                              8            6.        This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(a)(1),

                              9   because the amount in controversy exceeds $75,000 and this action is between citizens of
A Professional Corporation




                             10   different states.
      Redwood City




                             11            7.        Further, this court has, and should exercise, discretion to award a declaratory

                             12   judgment pursuant to 28 U.S.C. § 2201 and Rule 57 of the Federal Rules of Civil Procedure.

                             13            8.        Venue is proper in the Northern District of California pursuant to 28 U.S.C.

                             14   § 1391(b), because a Defendant is located in this District, the events or omissions giving rise to

                             15   the claim occurred in this District, and the subject insurance policy was delivered to Defendant

                             16   Banago in this District.

                             17                              THE HOMEOWNERS INSURANCE POLICY

                             18            9.        Clear Blue issued a Homeowners Policy to Banago, policy number HO DS 01 05

                             19   11, effective from November 8, 2018, to November 8, 2019 (“the Policy”). The Residence

                             20   Premises listed on the Policy is 4900 Massachusetts Dr., San Jose, CA 95136 (“the Subject

                             21   Property”).

                             22            10.       On or about March 19, 2020, Rushmore Loan Management Services LLC

                             23   (“Rushmore”) requested that Rushmore be added to the Policy as a mortgagee effective

                             24   November 8, 2018.

                             25            11.       An amended Homeowners Policy Declarations page to the Policy was issued by

                             26   Clear Blue on April 24, 2020, listing “Rushmore Loan Management Services, LLC

                             27   ISAOA/ATIMA” as a mortgagee. “ISAOA/ATIMA” is an abbreviation of “Its Successors

                             28   And/Or Assigns / As Their Interests May Appear.”

                                  4835-0530-4274.4
                                                                                     -2-
                                      Case 5:21-cv-01008-VKD Document 1 Filed 02/09/21 Page 3 of 7



                              1            12.       The Policy provides, in part, as follows:

                              2                       HOMEOWNERS 3 – SPECIAL FORM
                              3                            [Form HO 00 03 05 11]
                                                 AGREEMENT
                              4
                                                 We will provide the insurance described in this policy in return for the
                              5                  premium and compliance with all applicable provisions of this policy.
                              6
                                                 DEFINITIONS
                              7
                                                 A. In this policy, “you” and “your” refer to the “named insured”
                              8                     shown in the Declarations and the spouse if a resident of the same
                                                    household. “We”, “us” and “our” refer to the Company providing
                              9                     this insurance.
A Professional Corporation




                             10
                                                 B. In addition, certain words and phrases are defined as follows:
      Redwood City




                             11
                                                     11. “Residence premises” means:
                             12                          a. The one-family dwelling where you reside;
                                                         b. The two-, three- or four-family dwelling where you reside
                             13                             in at least one of the family units; or
                                                         c. That part of any other building where you reside;
                             14

                             15                         and which is shown as the “residence premises” in the
                                                        Declarations.
                             16
                                                        “Residence premises” also includes other structures and
                             17                         grounds at that location.
                             18
                                                 SECTION I – PROPERTY COVERAGES
                             19                  A. Coverage A – Dwelling
                             20
                                                     1. We cover:
                             21
                                                        a. The dwelling on the “residence premises” shown in the
                             22                            Declarations, including structures attached to the dwelling;
                             23                            and

                             24                         b. Materials and supplies located on or next to the “residence
                                                           premises” used to construct, alter or repair the dwelling or
                             25                            other structures on the “residence premises”.
                             26                      2. We do not cover land, including land on which the dwelling is
                             27                         located.

                             28

                                  4835-0530-4274.4
                                                                                     -3-
                                      Case 5:21-cv-01008-VKD Document 1 Filed 02/09/21 Page 4 of 7



                              1                  SECTION I – PERILS INSURED AGAINST

                              2                  A. Coverage A – Dwelling And Coverage B – Other Structures

                              3                      1. We insure against direct physical loss to property described in
                              4                         Coverages A and B.

                              5                  SECTION I – CONDITIONS

                              6                  L. Mortgage Clause

                              7                      1. If a mortgagee is named in this policy, any loss payable under
                                                        Coverage A or B will be paid to the mortgagee and you, as
                              8
                                                        interests appear. If more than one mortgagee is named, the
                              9                         order of payment will be the same as the order of precedence of
                                                        the mortgages.
A Professional Corporation




                             10
                                                     2. If we deny your claim, that denial will not apply to a valid
      Redwood City




                             11                         claim of the mortgagee, if the mortgagee:
                             12
                                                        a. Notifies us of any change in ownership, occupancy or
                             13                            substantial change in risk of which the mortgagee is aware;

                             14                         b. Pays any premium due under this policy on demand if you
                                                           have neglected to pay the premium; and
                             15
                                                        c. Submits a signed, sworn statement of loss within 60 days
                             16
                                                           after receiving notice from us of your failure to do so.
                             17                            Paragraphs F. Appraisal, H. Suit Against Us and J. Loss
                                                           Payment under Section I – Conditions also apply to the
                             18                            mortgagee.
                             19                                   FACTS COMMON TO ALL CLAIMS

                             20            13.       The Subject Property was damaged by fire on September 22, 2019 (the “Fire”).

                             21            14.       Clear Blue is informed and believes, and thereon alleges, that Banago was the

                             22   owner of the Subject Property at the time of the Fire.

                             23            15.       Clear Blue is informed and believes, and thereon alleges, that Banago was the

                             24   owner of a residence located at 4629 Royal Forest Court, San Jose, California., at the time of the

                             25   Fire.

                             26            16.       Clear Blue is informed and believes, and thereon alleges that prior to and at the

                             27   time of the Fire Banago operated a senior residential care facility at the Subject Premises under

                             28   the name of “Keene Kare II.”

                                  4835-0530-4274.4
                                                                                     -4-
                                      Case 5:21-cv-01008-VKD Document 1 Filed 02/09/21 Page 5 of 7



                              1            17.        Clear Blue is informed and believes, and thereon alleges that on the day of the Fire

                              2   there were five senior residents living in the Subject Premises under the care of Banago and an

                              3   assistant care provider.

                              4                                         FIRST CAUSE OF ACTION

                              5            Declaratory Relief as to Banago – No Coverage for Subject Property

                              6            18.        Plaintiff hereby repeats and re-allege each and every allegation contained in

                              7   Paragraphs 1 through 17 as though set forth verbatim herein.

                              8            19.        Pursuant to 28 U.S.C. § 2201, this Court may declare the rights and obligations of

                              9   the parties under the Policy on the grounds that an actual controversy exists within the meaning of
A Professional Corporation




                             10   28 U.S.C. § 2201.
      Redwood City




                             11            20.        An actual and real controversy now exists herein between Plaintiff and Banago as

                             12   to whether the Dwelling Coverage covers Banago’s loss as a result of the Fire. Plaintiff contends

                             13   that the Dwelling Coverage does not apply since Banago did not reside at the Subject Premises at

                             14   the time of the Fire. Plaintiff is informed and believes that Banago contends she did reside at the

                             15   Subject Premises at the time of the Fire. Plaintiff is informed and believes that Banago further

                             16   contends that Dwelling Coverage does not require that Banago reside at the Subject Premises.

                             17   Therefore, Plaintiff seeks a determination of its rights and duties, if any, under the Policy and a

                             18   judgment in its favor that Plaintiff is not obligated to indemnity Banago for any loss caused by the

                             19   Fire.

                             20            21.        A justiciable controversy exists between the parties, including, but not necessarily

                             21   limited to, the following: Whether Plaintiff has an obligation under the Policy to pay Banago for

                             22   any loss caused by the Fire under the express terms of the Policy.

                             23            22.        Accordingly, pursuant to 28 U.S.C. § 2201, Plaintiff seeks a declaration from the

                             24   Court that it has no obligation to make any payment to Banago for loss caused by the Fire.

                             25                                       SECOND CAUSE OF ACTION
                                                     Declaratory Relief as to Rushmore and Does 1-5 (collectively, “Mortgagee
                             26                              Defendants”) – No Coverage for Subject Property
                             27            23.        Plaintiff hereby repeats and re-allege each and every allegation contained in
                             28   Paragraphs 1 through 22 as though set forth verbatim herein.
                                  4835-0530-4274.4
                                                                                      -5-
                                        Case 5:21-cv-01008-VKD Document 1 Filed 02/09/21 Page 6 of 7



                              1            24.       Pursuant to 28 U.S.C. § 2201, this Court may declare the rights and obligations of

                              2   the parties under the Policy on the grounds that an actual controversy exists within the meaning of

                              3   28 U.S.C. § 2201.

                              4            25.       Clear Blue is informed and believes, and thereon alleges, that Mortgagee

                              5   Defendants are mortgagees of a mortgage secured by the Subject Property.

                              6            26.       An actual and real controversy now exists herein between Plaintiff and Mortgagee

                              7   Defendants as to whether Clear Blue is required to make any payment of loss to any Mortgagee

                              8   Defendant as a result of the Fire. Plaintiff contends that no obligation for payment is owed by

                              9   Clear Blue to a Mortgagee Defendant since a Mortgagee Defendant was not named as a
A Professional Corporation




                             10   mortgagee or loss payee in the policy when the Fire occurred. Plaintiff is informed and believes
      Redwood City




                             11   that any Mortgagee Defendant contends that the amendment of the policy after the fire permits it

                             12   to recover its loss as interests appear.

                             13            27.       A justiciable controversy exists between the parties, including, but not necessarily

                             14   limited to, the following: Whether Plaintiff has an obligation under the Policy to pay any

                             15   Mortgagee Defendant for any loss caused by the Fire.

                             16            28.       Accordingly, pursuant to 28 U.S.C. § 2201, Plaintiff seeks a declaration from the

                             17   Court that it has no obligation to make any payment to any Mortgagee Defendant for loss caused

                             18   by the Fire.

                             19                                           PRAYER FOR RELIEF

                             20            WHEREFORE, Plaintiff prays for judgment against defendants as follows:

                             21            1. For a declaration that Plaintiff has no obligation to make any payment to Banago for
                                              loss caused by the Fire pursuant to the express terms, conditions, and limitations, of
                             22
                                              the Policy;
                             23
                                           2. For a declaration that Plaintiff has no obligation to make any payment to Rushmore or
                             24               any Mortgagee Defendant for loss caused by the Fire;

                             25            3. For a declaration that Plaintiff is the prevailing party in the action.
                             26            4. For costs of suit and fees incurred herein;
                             27   ///
                             28
                                  ///
                                  4835-0530-4274.4
                                                                                     -6-
                                      Case 5:21-cv-01008-VKD Document 1 Filed 02/09/21 Page 7 of 7



                              1            5. For such further and other relief as the Court deems just and proper.
                              2   Dated: February 9, 2021                            ROPERS MAJESKI PC
                              3

                              4                                                      By:
                                                                                           DEAN A. PAPPAS
                              5                                                            GREGORY M. GENTILE
                                                                                           Attorneys for Plaintiff
                              6                                                            CLEAR BLUE INSURANCE COMPANY
                              7

                              8

                              9
A Professional Corporation




                             10
      Redwood City




                             11

                             12

                             13

                             14

                             15

                             16

                             17

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28

                                  4835-0530-4274.4
                                                                                  -7-
